TALLMAN, Circuit Judge.
A doctor, a pharmacist, several terminally ill patients, and the State of Oregon challenge an interpretive rule issued by Attorney General John Ashcroft.which declares that physician assisted suicide violates the Controlled Substances Act of 1970 (“CSA”), 21 U.S.C. §§ 801-904. This so-called “Ashcroft Directive,” published at 66 Fed.Reg. 56,607, criminalizes conduct specifically authorized by Oregon’s Death With Dignity Act, Or.Rev.Stat. § 127.800-127.897. We hold that the Ashcroft Directive is unlawful and unenforceable because it violates the plain language of the CSA, contravenes Congress’ express legislative intent, and oversteps the .bounds of the Attorney General’s statutory authority. See 5 U.S.C. § 706(2)(C), (D). The petitions for review are granted.
I
We have original jurisdiction over “final determinations, findings, and conclusions of the Attorney General” made under the CSA. 21 U.S.C. § 877. Because the Attorney General maintains that his interpretive rule is a “final determination” and because the Directive orders sanctions for violations of its provisions, we have original jurisdiction pursuant to § 877. See Hemp Indus. Ass’n v. DEA, 333 F.3d 1082, 1085 (9th Cir.2003) (holding that an interpretive rule issued by the Attorney General pursuant to the CSA is a “final determination” for jurisdictional purposes because the rule “impos[es] obligations and sanctions in the event of violation [of its provisions]”); see also City of Auburn v. Qwest, 260 F.3d 1160, 1171-73 (9th Cir.2001). We consider the matter transferred to us from the district court pursuant to 28 U.S.C. § 1631.1
*1121This case is ripe for review because, under the Directive, health care practitioners risk criminal prosecution and loss of the privilege to prescribe medication if they choose to assist in the suicide of terminally ill patients pursuant to Oregon’s Death With Dignity Act. See Hemp Indus., 333 F.3d at 1086 (“[I]f ... the challenged regulations presentí ] plaintiffs with the immediate dilemma to choose between complying with newly imposed, disadvantageous restrictions and risking serious penalties for violation, the controversy is ripe.”) (citation omitted). “Because standing overlaps substantially with ripeness” in these circumstances, the petitioner health care practitioners have standing to challenge the Ashcroft Directive. See id.2
II
The Ashcroft Directive purports to interpret and implement the CSA, which Congress enacted as Title II of the Comprehensive Drug Abuse Prevention and Control Act of 1970, Pub.L. No. 91-513, 84 Stat. 1236 (1970) (codified at 21 U.S.C. §§ 801-904). The stated purpose of the CSA is “to provide increased research into, and prevention of, drug abuse and drug dependence ... and to strengthen existing law enforcement authority in the field of drug abuse.” Id. at 1236 (preamble); see also H.R.Rep. No. 91-1444, reprinted in 1970 U.S.C.C.A.N. 4566, 4567 (“This legislation is designed to deal in comprehensive fashion with the growing menace of drug abuse in the United States[.]”); United States v. Moore, 423 U.S. 122, 141, 96 S.Ct. 335, 46 L.Ed.2d 333 (1975); Raich v. Ashcroft, 352 F.3d 1222, 1228-29 (9th Cir.2003); United States v. Rosenberg, 515 F.2d 190, 194 (9th Cir.1975) (noting that the purpose of the CSA is to “counter drug abuse”).
Under the CSA, it is unlawful to prescribe or dispense controlled substances without a federal registration. 21 U.S.C. § 841(a)(1); see also id. §§ 823(f), 822(a)(2). The CSA originally provided automatic federal registration for state-licensed health-care practitioners. § 303(f), 84 Stat. at 1255. The Attorney General could revoke a practitioner’s federal registration only if the practitioner falsified his or her registration application, was convicted of a felony related to a controlled substance, or had his or her state license suspended or revoked. Id. § 304(a), 84 Stat. at 1255.
In 1971, pursuant to his authority to issue rules regulating controlled substances under the CSA, see 21 U.S.C. § 871(b), then Attorney General John Mitchell promulgated the following regulation:
A prescription for a controlled substance to be effective must be issued for a *1122legitimate medical purpose by an individual practitioner acting in the usual course of his professional practice.... An order purporting to be a prescription issued not in the usual course of professional treatment ... is not a prescription within the meaning and intent of ... the Act and the person knowingly filling such a purported prescription, as well as the person issuing it, shall be subject to the penalties provided for violations of the provisions of law relating to controlled substances.
21 C.F.R. § 1306.04 (originally designated as 21 C.F.R. § 306.04). This regulation exposed properly licensed and registered physicians to federal prosecution for distributing prescription drugs outside “the usual course of professional practice.” See, e.g., Moore, 423 U.S. at 143, 96 S.Ct. 335 (“In practical effect, [Dr. Moore] acted as a large-scale ‘pusher’ not as a physician.”); Rosenberg, 515 F.2d at 193 (“[A] doctor who acts other than in the course of professional practice is not a practitioner under the [CSA] and is therefore .... subject to the criminal provisions of the Aet[.]”) (citations omitted).
In 1984, Congress amended the CSA to give broader authority to the Attorney General. The Attorney General is now authorized to revoke a physician’s prescription privileges upon his determination that the physician has “committed such acts as would render his registration ... inconsistent with the public interest^]” 21 U.S.C. § 824(a)(4). When determining which acts are inconsistent with the public interest, the Attorney General must consider the following factors:
(1) The recommendation of the appropriate State licensing board or professional disciplinary authority;
(2) The applicant’s expertise in dispensing ... controlled substances;
(3) The applicant’s conviction record under Federal or State laws relating to the manufacture, distribution, or dispensing of controlled substances;
(4) Compliance with applicable State, Federal, or local laws relating to controlled substances;
(5) Such other conduct which may threaten the public health and safety.
21 U.S.C. § 823(f). Although this provision gives the Attorney General new discretion over the registration of health care practitioners, Congress explained that “the amendment would continue to give deference to the opinions of State licencing authorities, since their recommendations are the first of the factors to be considered[.]” S.Rep, No. 98-225, at 267 (1984), reprinted, in 1984 U.S.C.C.A.N. 3182, 3449.
Against this backdrop of federal regulation, in 1994, the State of Oregon enacted by ballot measure the country’s first law authorizing physician assisted suicide. See Or.Rev.Stat. § 127.800-897. Oregon’s Death With Dignity Act authorizes physicians to prescribe lethal doses of controlled substances to terminally ill Oregon residents according to procedures designed to protect vulnerable patients and ensure that their decisions are reasoned and voluntary. See id.3 Oregon voters reaffirmed their support for the Death With Dignity Act on November 4, 1997, by defeating a ballot measure that sought to repeal the law.
*1123Soon thereafter, several members of Congress, including then Senator John Ashcroft, urged then-Attorney General Janet Reno to declare that physician assisted suicide violated the CSA. She declined to do so. In a letter dated January 5, 1998, Attorney General Reno explained that the CSA was not “intended to displace the states as the primary regulators of the medical profession, or to override a state’s determination as to what constitutes legitimate medical practice.” She concluded that “the CSA does not authorize [the Drug Enforcement Administration (“DEA”) ] to prosecute, or to revoke DEA registration of, a physician who has assisted in a suicide in compliance with Oregon law.”4
With a change of administrations came a change of perspectives. On November 9, 2001, newly appointed Attorney General John Ashcroft reversed the position of his predecessor and issued the Directive at issue here. The Ashcroft Directive proclaims that physician assisted suicide serves no “legitimate medical purpose” under 21 C.F.R. § 1306.04 and that specific conduct authorized by Oregon’s Death With Dignity Act “may ‘render [a practitioner’s] registration ... inconsistent with the public interest’ and therefore subject to possible suspension or revocation.” 66 Fed.Reg. at 56,608 (quoting 21 U.S.C. § 824(a)(4)). The Directive specifically targets health care practitioners in Oregon and instructs the DEA to enforce this determination “regardless of whether state law authorizes or permits such conduct by practitioners.” Id.5
Ill
To be perfectly clear, we take no position on the merits or morality of physician assisted suicide. We express no opinion on whether the practice is inconsistent with the public interest or constitutes illegitimate medical care. This case is simply about who gets to decide. All parties agree that the question before us is whether Congress authorized the Attorney General to determine that physician assisted suicide violates the CSA. We hold that the Attorney General lacked Congress’ requisite authorization. The Ashcroft Directive violates the “clear statement” rule, contradicts the plain language of the CSA, and contravenes the express intent of Congress,
A
We begin with instructions from the Supreme Court that the “earnest and *1124profound debate about the morality, legality, and practicality of physician-assisted suicide” belongs among state lawmakers. Washington v. Glucksberg, 521 U.S. 702, 735, 117 S.Ct. 2258 (1997). In Glucksberg, Justice O’Connor emphasized that “[s]tates are presently undertaking extensive and serious evaluation of physician-assisted suicide.... In such circumstances, the ... challenging task of crafting appropriate procedures for safeguarding ... liberty interests is entrusted to the ‘laboratory’ of the States ... in the first instance.” Id. at 737, 117 S.Ct. 2258 (O’Connor, J., concurring) (citations and quotation marks omitted); cf. Cruzan v. Director, 497 U.S. 261, 293, 110 S.Ct. 2841, 111 L.Ed.2d 224 (Scalia, J., concurring) (“[W]hen it is demonstrated ... that a patient no longer wishes certain measures to be taken to preserve his or her life, it is up to the citizens[of the States] to decide, through their elected representatives, whether that wish will be honored.”). Here, Oregon voters have twice declared their support for the legalization of physician assisted suicide in their state. We disagree with the dissent’s suggestion that this court, rather than the Attorney General, is interfering with the democratic process. See Glucksberg, 521 U.S. at 735, 117 S.Ct. 2258 (“Our holding permits this debatefabout physician assisted suicide] to continue, as it should in a democratic society.”).
The principle that state governments bear the primary responsibility for evaluating physician assisted suicide follows from our concept of federalism, which requires that state lawmakers, not the federal government, are “the primary regulators of professional [medical] conduct.” Conant v. Walters, 309 F.3d 629, 639 (9th Cir.2002); see also Glucksberg, 521 U.S. at 737, 117 S.Ct. 2258 (O’Connor, J., concurring). The Supreme Court has made the constitutional principle clear: “Obviously, direct control of medical practice in the states is beyond the power of the federal government.” Linder v. United States, 268 U.S. 5, 18, 45 S.Ct. 446, 69 L.Ed. 819 (1925); see also Barsky v. Bd. of Regents, 347 U.S. 442, 449, 74 S.Ct. 650, 98 L.Ed. 829 (1954) (“It is elemental that a state has broad power to establish and enforce standards of conduct within its borders relative to the health of everyone there. It is a vital part of a state’s police power.”). The Attorney General “may not ... regulate [the doctor-patient] relationship to advance federal policy.” Conant, 309 F.3d at 647 (Kozinski, J., concurring).6
By criminalizing medical practices specifically authorized under Oregon law, the Ashcroft Directive interferes with Oregon’s authority to regulate medical care within its borders and therefore “alter[s] the ‘usual constitutional balance between the States and the Federal Government.’ ” Gregory v. Ashcroft, 501 U.S. 452, 461, 111 S.Ct. 2395, 115 L.Ed.2d 410 (1991) (quoting Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 242, 105 S.Ct. 3142, 87 L.Ed.2d 171 (1985)). Under these circumstances, “[i]t is incumbent on the federal courts to be certain of Congress’ intent” before finding that federal authority *1125supercedes state law. Gregory, 501 U.S. at 460, 111 S.Ct. 2395 (quotation marks and citation omitted).
Unless Congress’ authorization is “unmistakably clear,” the Attorney General may not exercise control over an area of law traditionally reserved for state authority, such as regulation of medical care. Id. at 460-61, 111 S.Ct. 2395 (quoting Atascadero State Hosp., 473 U.S. at 242, 105 S.Ct. 3142); see also Solid Waste Agency of N. Cook County v. U.S. Army Corps of Eng’rs, 531 U.S. 159, 173, 121 S.Ct. 675, 148 L.Ed.2d 576 (2001) (“This concern is heightened where an administrative interpretation alters the federal-state framework by permitting federal encroachment upon a traditional state power.”); United States v. Bass, 404 U.S. 336, 349, 92 S.Ct. 515, 30 L.Ed.2d 488 (1971) (“[UJnless Congress conveys its purpose clearly, it will not be deemed to have significantly changed the federal-state balance.”). In divining congressional intent, it is a “cardinal principle” of statutory interpretation that “where an otherwise acceptable construction of a statute would raise serious constitutional problems, [federal courts shall] construe the statute to avoid such problems unless such construction is plainly contrary to the intent of Congress.” Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 575, 108 S.Ct. 1392, 99 L.Ed.2d 645 (1988).
The Ashcroft Directive is invalid because Congress has provided no indication — much less an “unmistakably clear” indication — that it intended to authorize the Attorney General to regulate the practice of physician assisted suicide. By attempting to regulate physician assisted suicide, the Ashcroft Directive invokes the outer limits of Congress’ power by encroaching on state authority to regulate medical practice. See Linder, 268 U.S. at 18, 45 S.Ct. 446; Conant, 309 F.3d at 639. Because Congress has not clearly authorized such an intrusion, the Ashcroft Directive violates the clear statement rule. See Solid Waste Agency, 531 U.S. at 172-73, 121 S.Ct. 675; Yeskey, 524 U.S. at 208-09, 118 S.Ct. 1952. We need not, and therefore do not, decide whether the Ashcroft Directive actually exceeds Commerce Clause boundaries, but only that it “invokes the outer limits of Congress’ power” without explicit authority from Congress. Solid Waste Agency, 531 U.S. at 172, 121 S.Ct. 675 (citing Edward J. DeBartolo Corp., 485 U.S. at 575, 108 S.Ct. 1392); see also Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 208-09, 118 S.Ct. 1952, 141 L.Ed.2d 215 (1998) (“[Ajbsent an unmistakably clear expression of intent to alter the usual constitutional balance between the States and the Federal Government, we will interpret a statute to preserve rather than destroy the States’ substantial sovereign powers.”) (quotation marks and citations omitted).
B
The Ashcroft Directive not only lacks clear congressional authority, it also violates the plain language of the CSA. We hold that the Directive exceeds the scope of federal authority under the CSA, misconstrues the Attorney General’s role under the statute, and fails to follow explicit instructions for revoking physician prescription privileges.
The CSA expressly limits federal authority under the Act to the “field of drug abuse.” Pub.L. No. 91-513, 84 Stat. 1236; 21 U.S.C. § 801(2)-(6). Contrary to the Attorney General’s characterization, physician assisted suicide is not a form of drug “abuse” that Congress intended the CSA to cover.7
*1126Physician assisted suicide is an unrelated, general medical practice to be regulated by state lawmakers in the first instance. Glucksberg, 521 U.S. at 735, 737, 117 S.Ct. 2258 (O’Connor, J., concurring).
We know that Congress intended to limit federal authority under the CSA to the field of drug abuse because the statute’s non-preemption clause provides that the CSA shall be not be construed to preempt state law unless there is a “positive conflict” between the text of the statute and state law. 21 U.S.C. § 903; see also United States v. Oakland Cannabis Buyers’ Coop., 532 U.S. 483, 502, 121 S.Ct. 1711, 149 L.Ed.2d 722 (2001) (Stevens, J. concurring) (“[F]ederal courts [must], whenever possible, ... avoid or minimize conflict between federal and state law, particularly in situations in which the citizens of a state have chosen to serve as a laboratory in the trial of novel social and economic experiments without risk to the rest of the country.”) (citations and quotation marks omitted). No provision of the CSA directly conflicts with Oregon’s Death with Dignity Act. However, the Attorney General’s expansive interpretation of the CSA clearly conflicts with the Oregon law and therefore cannot be squared with the CSA’s non-preemption clause. See 21 U.S.C. § 903; see also Cal. Div. of Labor Standards Enforcement v. Dillingham Constr., N.A., Inc., 519 U.S. 316, 325, 117 S.Ct. 832, 136 L.Ed.2d 791 (1997) (“As is always the case in our pre-emption jurisprudence, where federal law is said to bar state action in fields of traditional state regulation, ... we have worked on the assumption that the historic police powers of the States were not to be superseded by the Federal Act unless that was the clear and manifest purpose of Congress.”) (citation and quotation marks omitted).
To the limited extent that the CSA does authorize federal regulation of medical practice, Congress carefully circumscribed the Attorney General’s role. The Attorney General may not define the scope of legitimate medical practice. See Pub. Law No. 91-513, 84 Stat. at 1241 (now codified at 42 U.S.C. § 290bb-2a).8 In Moore, the Supreme Court held that the CSA “requires” the Secretary of Health and Human Services “to determine the appropriate methods of professional prae-*1127tice” under the statute. 423 U.S. at 144, 96 S.Ct. 335 (quoting 42 U.S.C. § 290bb-2a); see also Rosenberg, 515 F.2d at 194— 95.
The Attorney General, on the other hand, is authorized to revoke prescription privileges from physicians for conduct deemed “inconsistent with the public interest[.]” 21 U.S.C. § 824(a)(4). However, in this case, the Attorney General improperly invokes this authority. When determining what conduct is inconsistent with the public interest under the CSA, the Attorney General is required to consider five factors. See 21 U.S.C. § 823(f). The Attorney General reasons that physician assisted suicide is inconsistent with the public interest because the practice threatens public health. See Memorandum for the Attorney General from the Office of Legal Counsel, June 27, 2001 (“OLC Memo”), at 3-18.9 Although threat to public health is one factor the Attorney General is to consider when determining the public interest, in this case he does not consider the other factors required by the statute. See 21 U.S.C. § 823(f).
The Attorney General misreads the CSA when he concludes that he may evaluate the public interest “based on any of the five factors identified in the statute.” OLC Memo at 3 (emphasis added). The CSA clearly provides that all five public interest factors “shall be considered.” 21 U.S.C. § 823(f) (emphasis added). When the Attorney General declares that his Directive shall apply “regardless of whether state law authorizes or permits such conduct,” he ignores the very first factor he is required to consider under the Act — i.e. “[t]he recommendation of the appropriate State licensing board or professional disciplinary authority.” 21 U.S.C. § 823(f)(1). The Attorney General’s categorical prohibition of physician assisted suicide also fails to consider the second and third public interest factors required under the CSA. See 21 U.S.C. § 823(f)(2), (3) (listing individual practitioner experience and criminal history as the second and third public interest factors).
Thus, we see at least three conflicts between the Ashcroft Directive and the text of the CSA. First, the Directive purports to regulate medical practices outside the field of drug abuse and prevention, despite the statute’s limited scope and Congress’ stated intent. Second, the Directive makes a unilateral medical determination that may not be made by the Attorney General.10 Finally, the Directive evaluates public interest under 21 U.S.C. § 823 without considering all five factors required by that subsection. See 5 U.S.C. § 706(2)(C), (D) (“The reviewing court shall ... hold unlawful and set aside agency action, findings, and conclusions found to be ... in excess of statutory jurisdiction, authority, or limitations, or short of statutory right; [or] without observance of procedure required by law[.]”).
C
The CSA’s legislative record confirms that the Attorney General has exceeded the scope of his authority. See SEC v. McCarthy, 322 F.3d 650, 655 (9th Cir.2003) (“When the statute is ambiguous or the statutory language does not resolve an in*1128terpretive issue, our approach to statutory interpretation is to look to legislative history.”) (citation and quotation marks omitted).
Congress clearly intended to limit the CSA to problems associated with drug abuse and addiction. See, e.g., H.R.Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566; 116 Cong. Rec. 977-78 (Comments of Sen. Dodd, Jan. 23, 1970) (“[I]t cannot be overemphasized that the ... [CSA] is designed to crackdown hard on the narcotics pusher and the illegal diverters of pep pills and goof balls.”). As we held in Rosenberg, “Congress was concerned with the diversion of drugs out of legitimate channels of distribution” when it enacted the CSA. 515 F.2d at 193. Congress acted to halt “ ‘the widespread diversion of [controlled substances] out of legitimate channels into the illegal market’[.]” Id. at 194 (quoting H.R.Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4572).
Furthermore, recognizing that this mandate may at times encroach on a state’s traditional authority to regulate medical practices, Congress empowered “the principal health agency of the federal government,” not the Attorney General, to make medical decisions under the Act. See H.R.Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4581 (“[T]he committee is concerned about the appropriateness of having federal officials determine the appropriate method of the practice of medicine. ... In view of this situation, this section will provide guidelines, determined by the principal health agency of the federal government[.]”). In Moore, the Court observed that “Congress pointed out that criminal prosecutions in the past had turned on the opinions of federal prosecutors. Under the[CSA], those physicians who comply with the recommendations made by the Secretary [of Health and Human Services] will no longer jeopardize their professional eareers[.]” 423 U.S. at 144, 96 S.Ct. 335. (emphasis added) (quotation marks and citation omitted).
In 1974, Congress amended the CSA to “cure the present difficulty in [resolving] ..-. the intricate and nearly impossible burden of establishing what is beyond the ‘course of professional practice’ for criminal law purposes.” Moore, 423 U.S. at 140, n. 16, 96 S.Ct. 335 (citation omitted). Although only tangentially related to this case, the 1974 amendment is noteworthy because it evinces Congress’s intent to “preserve[] the distinctions found in the Controlled Substances Act between the functions of the Attorney General and the Secretary[of Health and Human Services] .... All decisions of a medical nature are to be made by the Secretary [of Health and Human Services]. Law enforcement decisions respecting the security of stocks of narcotic drugs and the maintenance of records on such drugs are to be made by the Attorney General.” H.R.Rep. No. 93-884 (1974), reprinted in 1974 U.S.C.C.A.N. 3029, 3034 (emphasis added).
Congress did not intend to expand the scope or general purpose of the CSA when it amended the statute in 1984 to give the Attorney General authority to revoke the federal registrations of physicians and pharmacists. See S.Rep. No. 98-225 at 260, 261-62, 1984 U.S.C.C.A.N. at 3443-44 (“In particular, the amendments ... are intended to address the severe problem of diversion of drugs of legitimate origin into the illicit market.”). Nor did Congress intend to grant the Attorney General any broader authority than he already exercised over the registration of manufacturers and distributers of controlled substances. See id. at 3449 (“The broader considerations for registration of practitioners set out in[the amendments] ... are similar to those applicable under current law to registration applications on the part of manufacturers and distributors of con*1129trolled substances.”)- By enacting the 1984 amendments, Congress merely intended to close “loop-holes” in the original legislation by authorizing the Attorney General to revoke physician registrations without depending on state licencing boards, which had proven ineffective regulators of physicians who were diverting drugs into the illicit market. See id. at 3442-44.
Finally, the legislative record demonstrates Congress’ clear intent to prevent the Attorney General from revoking health care practitioners’ DEA registrations on the sole basis of his decision that certain conduct “may threaten the public health and safety.” See 21 U.S.C. § 823(f)(5). Congress unmistakably intended the Attorney General to consider all five factors under § 823(f) before determining whether physician conduct contravenes public interest. Congress specifically intended that the Attorney General must “continue to give deference to the opinions of the State licencing authorities,” as their recommendations “are the first of the factors to be considered.” S.Rep. No. 98-225 at 267, 1984 U.S.C.C.A.N. at 3449. It is undisputed that the Attorney General made no effort to solicit input from the State of Oregon before issuing his Directive, notwithstanding an express promise to do so by his subordinates within the United States Department of Justice.
D
The Ashcroft Directive proclaims that physician assisted suicide constitutes an illegitimate medical practice under 21 C.F.R. § 1306.04. Just as the Attorney General’s interpretation of the text of the CSA conflicts with the statute’s plain language and the clear intent of Congress, so too does his interpretation of this regulation.
The Attorney General’s interpretation of § 1306.04 exceeds the CSA’s limited mandate to combat prescription drug abuse and addiction. See 21 U.S.C. § 801(2)-(6); Pub.L. No. 91-513, 84 Stat. 1236 (preamble); S.Rep. No. 98-225 at 260-62, 1984 U.S.C.C.A.N. at 3442-44; H.R.Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566; Rosenberg, 515 F.2d at 193-95. To the extent that the federal regulation of controlled substances impacts medical care, the Supreme Court in Moore articulated no role for the Attorney General in determining the appropriate methods of medical practice under § 1306.04. See 423 U.S. at 144, 96 S.Ct. 335. While the 1984 amendments to the CSA do extend the Attorney General’s authority over federal registration of practicing physicians, these changes neither impact § 1306.04 nor provide the Attorney General the authority to determine the scope of legitimate medical practice in the manner attempted here.
IV
Given the plain language of the CSA and its legislative record, we are under no obligation to defer to the Attorney General’s interpretation of his role under the statute and its implementing regulations. See Chevron U.S.A., Inc. v. Natural Res. Def. Council, 467 U.S. 837, 842-43, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984); see also Solid Waste Agency, 531 U.S. at 172-74, 121 S.Ct. 675. Agency determinations that squarely conflict with governing statutes are not entitled to deference. Chevron, 467 U.S. at 842-43, 104 S.Ct. 2778. We “must, of course, set aside [agency] decisions which rest on an erroneous legal foundation.” NLRB v. Brown, 380 U.S. 278, 291-92, 85 S.Ct. 980, 13 L.Ed.2d 839 (1965) (citation and quotation marks omitted); cf. FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133, 120 S.Ct. 1291, 146 L.Ed.2d 121 (2000).
As already explained, the Ashcroft Directive exceeds the scope of the CSA and *1130ignores the Attorney General’s limited role. See Pub.L. No. 91-513, 84 Stat. 1236 (preamble); see also S.Rep. No. 98-225 at 260-62, 1984 U.S.C.C.A.N. at 3442-44. The Attorney General fails to follow the CSA’s clear instructions when he declares that his assessment of the public interest may be based on “any” of the five factors required under § 823(f) and that his determination shall apply “regardless of whether state law authorizes or permits such conduct.” See 21 U.S.C. § 823(f); see also S.Rep. No. 98-225 at 267, 1984 U.S.C.C.A.N. at 3449.
We also note that the Attorney General has no specialized expertise in the field of medicine and that he imposes a sweeping and unpersuasive interpretation of the CSA — which directly conflicts with that of his predecessor — without notice or comment. There is no reason to defer to his interpretation of his authority under the CSA. See Skidmore v. Swift & Co., 323 U.S. 134, 140, 65 S.Ct. 161, 89 L.Ed. 124 (1994) (holding that an agency’s interpretation may merit some deference in a field of its specialized expertise); see also United States v. Mead Corp., 533 U.S. 218, 234-35, 121 S.Ct. 2164, 150 L.Ed.2d 292 (2001).
Nor shall we defer to the Attorney General’s interpretation of 21 C.F.R. § 1306.04, which conflicts with the Supreme Court’s interpretation of the same regulation in Moore. See 423 U.S. at 144, 96 S.Ct. 335; see also Alhambra Hosp. v. Thompson, 259 F.3d 1071, 1076 (9th Cir.2001) (refusing to defer to an agency’s interpretation of its own regulation when it conflicted with the “overriding intent” of Congress); Maislin Indus., U.S., Inc. v. Primary Steel, Inc., 497 U.S. 116, 131, 110 S.Ct. 2759, 111 L.Ed.2d 94 (1990) (“Once we have determined a statute’s clear meaning, we adhere to that determination under the doctrine of stare decisis, and we judge an agency’s later interpretation of the statute against our prior determination of the statute’s meaning.”).
Citing federalism concerns, the Supreme Court recently refused to defer to an agency’s interpretation of its own regulations without clear authority from Congress. See Solid Waste Agency, 531 U.S. at 172-74, 121 S.Ct. 675. As already explained, the Attorney General’s interpretation of § 1306.04 permits him to override state regulation of general medical practices despite Congress’ express intent to limit federal authority under the CSA to the field of drug abuse and addiction. See Pub.L. No. 91-513, 84 Stat. 1236 (preamble); 21 U.S.C. § 801. Clearly, “our deference does not extend to agencies’ constructions which conflict with statutory directives.” Pacific Coast Med. Enter. v. Harris, 633 F.2d 123, 131 (9th Cir.1980).11
*1131V
In sum, the CSA was enacted to combat drug abuse. To the extent that it authorizes the federal government to make decisions regarding the practice of medicine, those decisions are delegated to the Secretary of Heath and Human Services, not to the Attorney General. The Attorney General’s unilateral attempt to regulate general medical practices historically entrusted to state lawmakers interferes with the democratic debate about physician assisted suicide and far exceeds the scope of his authority under federal law. We therefore hold that the Ashcroft Directive is invalid and may not be enforced.
The petitions for review are GRANTED. The injunction previously entered by the district court is ORDERED continued in full force and effect as the injunction of this court.

. On April 17, 2002, United States District Judge Robert E. Jones entered a permanent injunction against enforcement of the Ashcroft Directive. 192 F.Supp.2d 1077 (D.Or. 2002). Recognizing that he might lack jurisdiction over the matter, Judge Jones alternatively ordered the petitions for review transferred to us under 28 U.S.C. § 1631 ("Whenever a civil action is filed in a court ... including a petition for review of admin*1121istrative action ... and that court finds that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action or appeal to any other such court in which the action or appeal could have been brought at the time it was filed or noticedf.]"). 192 F.Supp.2d at 1086-87. Although we conclude that the district court did not have jurisdiction, Judge Jones’ opinion on the merits is well reasoned, and we ultimately adopt many of his conclusions.


. We need not decide whether the other plaintiffs also have standing. See Leonard v. Clark, 12 F.3d 885, 888 (9th Cir.1993). However, we do note the argument by the plaintiff patients that the Ashcroft Directive, if followed, will achieve the in terrorem effect intended. Doctors will be afraid to write prescriptions sufficient to painlessly hasten death. Pharmacists will fear filling the prescriptions. Patients will be consigned to continued suffering and, according to the declarations of record, may die slow and agonizing deaths. Should patients attempt suicide without the assistance of their doctors and pharmacists, they may fail or leave loved ones with the trauma of dealing with the aftermath of certain forms of suicide too unpleasant to describe in this opinion.


. Under Oregon’s Death. With Dignity Act, only adult Oregon residents suffering from an incurable disease likely to result in death within six months are eligible for a lethal prescription. Or.Rev.Stat. 127.800 § 1.01(12); id. 127.805 § 2.01(1). A patient's diagnosis must be confirmed by two independent physicians. Id. 127.815 § 3.01; 127.820 § 3.02. Patients must sign a written request for the prescription in the presence of two witnesses attesting that the patient is competent and acting voluntarily. Id. 127.810 § 2.02.


. In response to Attorney General Reno’s letter, members of Congress introduced bills to amend the CSA to explicitly authorize the Attorney General to revoke the registration of any practitioner who "intentionally dispensed or distributed a controlled substance with a purpose of causing, or assisting in causing, the suicide or euthanasia of any individual." H.R. 4006, 105th Cong. (1998) ("Lethal Drug Abuse Prevention Act of 1998"). The amendments failed. In 1999, Congress again declined to enact a similar proposed amendment. See H.R. 2260, 106th Cong. (1999) ("Pain Relief Promotion Act of 1999”).


. The dissent argues that the Ashcroft Directive does not ban physician assisted suicide outright, but only bars the use of controlled substances for assisting suicide. This argument is wrong for two reasons. First, the Attorney General may revoke physician prescription privileges for any conduct appropriately deemed inconsistent with the public interest; such conduct need not involve controlled substances. See 21 U.S.C. § 824(a)(4). Second, it is clear to us that controlled substances provide the best and most reliable means for terminally ill patients to painlessly take their own lives. See Gerrit K. Kimsma, Euthanasia and Euthanizing Drugs in The Netherlands, in DRUG USE IN ASSISTED SUICIDE AND EUTHANASIA 193,. 198-204 (Margaret P. Battin and Arthur G. Lipman eds., 1996); Kathy Farber-Langendoen and Jason H.T. Karlawish, Should Assisted Suicide Be Only Physician Assisted?, ANNALS INTERNAL MED., Mar. 21, 2000, at 482-87.


. As noted in Younger v. Harris, 401 U.S. 37, 44-45, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971): The concept [of federalism] does not mean blind deference to "States’ Rights” any more than it means centralization of control over every important issue in our National Government and its courts. The Framers rejected both these courses. What the concept does represent is a system in which there is sensitivity to the legitimate interests of both State and National Governments, and in which the National Government, anxious though it may be to vindicate and protect federal rights and federal interests, always endeavors to do so in ways that will not unduly interfere with the legitimate activities of the States.


. The dissent argues that when Congress enacted the CSA it was not solely concerned *1126with “drug abuse,” as that term is commonly understood. The dissent suggests that a reference in the legislative record to "suicides and attempted suicides” and “drug-related deaths” indicates that Congress understood "drug abuse” to encompass physician assisted suicide. These excerpts are taken entirely out of context. In the record cited by the dissent, suicide is distinguished from "abuse," see H.R.Rep. No. 91-1444 (1970), 1970 U.S.C.C.A.N. at 4602, and statements concerning "drug-related deaths” clearly refer to overdoses from abuse of pharmaceutical drugs "diverted from the sick and injured to the black market.” 130 Cong. Rec. 25,851 (1984) (statement of Rep. Rodino); 98 Cong. Rec. 365 (1984) (statement of Rep. Waxman). The record is voluminous and replete with statements of congressional intent to combat drug abuse and addiction, and particularly the problem of doctors who illicitly funnel prescription drugs into the hands of dealers and addicts. Both the Attorney General and the dissent expand the scope of the CSA in a manner that contravenes and distorts Congress' will.


. See also 21 U.S.C. § 811(b) ("The recommendations of the Secretary to the Attorney General [concerning which substances shall be covered by the CSA] shall be binding on the Attorney General as to such scientific and medical matters, and if the Secretary recommends that a drug or other substance not be controlled, the Attorney General shall not control the drug[.]"); 21 U.S.C. § 823(g)(2)(H)(i) ("Nothing in ... regulations or practice guidelines [concerning the treatment of narcotic addicts] may authorize any Federal official or employee to exercise supervision or control over the practice of medicine or the manner in which medical services are provided.”).


. This memo is attached to the Ashcroft Directive and, according to the Attorney General, “sets forth the legal basis for my decision.” 66 Fed.Reg. at 56,608.


. We do not intend to imply that the Secretary of Health and Human Services may determine that physician assisted suicide constitutes an illegitimate medical practice. As noted, by its terms the CSA is limited to “the field of drug abuse,” which is not so broad as to include conduct authorized by Oregon’s Death With Dignity Act. See Pub.L. No. 91-513, 84 Stat. 1236 (preamble) (1970).


. The Supreme Court has also refused to extend deference to an agency's interpretation of a regulation when, as here, it conflicts with the agency's previous interpretation of the same regulation. See Norfolk S. Railway Co. v. Shanklin, 529 U.S. 344, 356, 120 S.Ct. 1467, 146 L.Ed.2d 374 (2000) (”[N]o ... deference is appropriate [because] [n]ot only is the [agency’s] interpretation inconsistent with the text of [the regulation], but it also contradicts the agency's own previous construction [.]") (emphasis added); Solid Waste Agency, 531 U.S. at 168, 121 S.Ct. 675 (noting that the agency’s new interpretation is unsupported by any “evidence that the [agency] mistook Congress’ intent’’ the first time); see also Pacific Coast Med. Enter., 633 F.2d at 131 ("The [regulation] must be reasonably susceptible to the construction placed upon them by the [agency], both on [its] face and in light of [its] prior interpretation and application.”) (emphasis added).
Nor is deference due when an agency’s interpretation of a regulation conflicts with the agency’s intent at the time the regulation was promulgated. See Thomas Jefferson Univ. Hosp. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994) (quoting Gardebring v. Jenkins, 485 U.S. 415, 430, 108 S.Ct. 1306, 99 L.Ed.2d 515 (1988)). Here, *1131the Attorney General asserts that the CSA and its implementing regulations must reflect a uniform federal standard of practice. But when Attorney General Mitchell promulgated 21 C.F.R. § 1306.04 in 1971, physicians were entitled to distribute controlled substances— as a matter of right — merely by complying with state law. See Pub.L. No. 91-513, 84 Stat. 1253, 1255 (§§ 303(f), 304(a)). Neither Congress nor Attorney General Mitchell could have intended § 1306.04 to empower the Attorney General to enforce a uniform federal standard of medical care, as contemplated here, when authorization to prescribe drugs under the CSA turned on the decisions of state licensing and law enforcement authorities. See id.